Citation Nr: 1524320	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and J.V.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 

FINDING OF FACT

The Veteran has been shown to have an acquired psychiatric disorder, diagnosed as schizoaffective disorder, that manifested in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder, diagnosed as schizoaffective disorder, was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records show that his September 1979 entrance examination indicated that his psychiatric history was abnormal.  However, it was later explained in the examination report that the abnormal notation was in reference to the Veteran's prior marijuana use.  There is no mention or notation of schizoaffective disorder or any other psychiatric disorder on his entrance examination.  Thus, the presumption of soundness applies in this case.  The Board has also determined that there is insufficient evidence to rebut that presumption.

The Veteran's service treatment records later show that the Veteran was found in a trance-like state in November 1979.  A consultation in December 1979 reveals that a healthcare provider evaluating the Veteran at that time found that the Veteran was immature and noted that he had described a schizoid type of behavior and lifestyle.  He opined that the Veteran was a poor candidate for retention.  

The Veteran's personnel records also document numerous instances of his difficulties adjusting to service, as well as several notations by the Veteran's superiors opining that the Veteran had emotional problems.  The Veteran was then discharged from service in December 1979 due to his emotional problems and problems of adjustment. 

The Veteran's private medical records document on-going treatment for a psychiatric disorder, variously diagnosed as schizoaffective disorder; posttraumatic stress disorder (PTSD) as a result of childhood trauma; anxiety disorder; depressive disorder; and at times, the diagnosis or impression includes rule out dissociative identity disorder.  These records consistently note that the Veteran's first breakdown occurred in 1979 while in service.

The Veteran was afforded a VA examination in connection with his claim in December 2011.  That examiner diagnosed the Veteran with PTSD and borderline personality disorder.  He also noted that, since leaving service, the Veteran had been diagnosed with serious mental illness, to include schizoaffective disorder, which continued to the present.  The examiner opined that the Veteran's PTSD and personality disorders pre-dated his military service, but stated that both disorders were exacerbated by the stress of basic training.  He also stated that the Veteran might never have had a mental breakdown were it not for his military experience.  The Board finds that this opinion has somewhat limited probative value, as the examiner based his opinion on the fact that the Veteran had a preexisting disorder; as noted above, the presumption of soundness applies in this case.  Moreover, the examiner did not address the Veteran's schizoaffective diagnosis or his hallucinations in his opinion.  

In a March 2012 addendum opinion, the same VA examiner stated that he could not rule out a current diagnosis of schizoaffective disorder.  However, he also opined that the Veteran had handled service in classic borderline fashion.  Therefore, he believed that schizoaffective disorder was not incurred in or caused by service.

The Veteran later submitted a June 2014 independent medical examination from Dr. J.N.  Dr. J.N. evaluated the Veteran and noted that he was under considerable stress while in service.  During the examination, the Veteran had reported becoming very anxious while in service and experiencing delusions that devils were pursuing him and that the other soldiers were against him and might want to harm him.  Dr. J.N. stated that the Veteran had developed what appeared, in retrospect, to be delusions, hallucinations, anxiety, and depression while in service.  He diagnosed the Veteran with schizoaffective disorder (no other diagnoses were assigned).  He opined that the Veteran's in-service symptoms were consistent with such a disorder; therefore, Dr. J.N. concluded that his schizoaffective disorder began in service.

Based on the foregoing, Board finds that the Veteran's primary treating doctors have diagnosed him with schizoaffective disorder and consistently report that his first breakdown was in service.  Significantly, Dr. J.N. evaluated the Veteran, reviewed his medical history, and diagnosed him with schizoaffective disorder since service.  The Board finds that the opinion of Dr. J.N. is highly probative.  

Thus, for the reasons described above, the Board concludes that the Veteran's schizoaffective disorder manifested during his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for schizoaffective disorder is warranted. 

In reaching this decision, the Board acknowledges that the Veteran has been intermittently diagnosed with other psychiatric disorders.  However, the benefit sought on appeal is granted in a manner consistent with the fact that the most probative evidence shows that the proper diagnosis for the Veteran's current psychiatric disorder is schizoaffective disorder.  Indeed, Dr. J.N. concluded that the Veteran's in-service symptoms were consistent with such a disorder.


ORDER

Service connection for a schizoaffective disorder is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


